DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 11, 16 were amended, claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 11/30/21 with regards to 35 USC 112 rejection have been fully considered but they are not persuasive. Claims 3, 12, 17 recites "generating a plurality of condition identifiers, each condition identifier identifying a different condition precedent of the plurality of conditions precedent and each different condition precedent being confirmable by the second entity; and sending the encrypted message, the double encrypted message decryption key, and the condition identifier to the first entity comprises sending the encrypted message,"  however Applicant failed to disclose how condition identifiers are generated. 

Rest of the Applicant’s arguments with respect to claims 1, 11, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 12, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Claims 3, 12, 17 recites “generating a plurality of condition identifiers, each condition identifier identifying a different condition precedent of the plurality of conditions precedent and each different condition precedent being confirmable by the second entity; and sending the encrypted message, the double encrypted message decryption key, and the condition identifier to the first entity comprises sending the encrypted message”. It is not clear how the condition identifier is selected from a plurality of condition identifiers. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 10-11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al(US 20200162252 A1: considering Provisional date) in view of Robinson et al(US 10601585 B1).

With regards to claim 1, 11, 16 Davis discloses, A method comprising: encrypting, by a computing device comprising a processor device, 
a message with a message encryption key to form an encrypted message (FIG 6 Step 11, sharing entity encrypt data, send it to server); 
encrypting a message decryption key that is configured to decrypt the encrypted message with a key of a first entity to which the message is to be disclosed upon occurrence of a condition precedent to form an encrypted message decryption key (FIG 6 step 12 and associated text; encryption key is encrypted  with relying party’s key); 
encrypting the encrypted message decryption key with a key of a second entity configured to confirm the occurrence of the condition precedent to form a double encrypted message decryption key ([0070] In some instances, the message 127 can be encrypted via any suitable encryption method. FIG 5, FIG 6 step 3, [0076] In other instances, the server 150 can separately sign the encrypted document 125, the encrypted key 126, and/or the license 119 prior to sending to the second electronic device 130. Note: FIG 5 127 contain encrypted message, encrypted symmetric key with relying partys public key, suggest symmetric key is double encrypted with a server key ); 
generating a condition identifier that identifies the condition precedent (FIG 6 step 13 ; License including data that defines at least one rule associated with the relying party); and
 sending the encrypted message, the double encrypted message decryption key, and the condition identifier to the first entity (FIG5, FIG 6 step 13 ; [0076] In other instances, the server 150 can separately sign the encrypted document 125, the encrypted key 126, and/or the license 119 prior to sending to the second electronic device 130. ).

Davis does not but Robinson teaches, sending the encrypted message, prior to the occurrence of the condition precedent (Col 1line 54 to col 2 line 7; (5) In at least one embodiment, the encrypted data item comprises at least one encrypted key share generated using a secret sharing scheme applied to a second symmetric key, and a predefined number of decrypted versions of the at least one encrypted key share is needed to decrypt a second encrypted data item encrypted with the second symmetric key. The secret sharing scheme optionally comprises a hierarchical key splitting scheme that requires one or more predefined participants to provide a corresponding share. In one exemplary embodiment, M of N decrypted versions of the at least one encrypted key share are needed to decrypt the second encrypted data item, and wherein M−1 decrypted versions of the at least one encrypted key share are placed into the blockchain and any user holding a remaining (N−M+1) encrypted key share can decrypt the second encrypted data item. In another exemplary embodiment, M of N decrypted versions of the at least one encrypted key share are needed to decrypt the second encrypted data item, and M decrypted versions of the at least one encrypted key share are placed into the blockchain Note: encrypted key is shared before to decryption). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Davis’s method/system/device with teaching of Robinson in order to improve techniques for storing encrypted data on a blockchain (Robinson col 1 line 5-30;)  	

With regards to claim 10, Davis further discloses, receiving, by the first entity, the encrypted message, the double encrypted message decryption key, and the condition identifier ( FIG 6 step 14 and associated text; ); sending the double encrypted message decryption key to the second entity (FIG 5 127 and associated text; [0070] In some instances, the message 127 can be encrypted via any suitable encryption method. ); receiving, from the second entity, the encrypted message decryption key; decrypting, by the first entity, the encrypted message decryption key with a key of the first entity to obtain the message decryption key (FIG 5 128 and associated text; ); and decrypting the encrypted message with the message decryption key to obtain the message (FIG 6 step 14 and associated text;).

Claims 2-4, 12-13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al(US 20200162252 A1: considering Provisional date) in view of Robinson et al(US 10601585 B1) and in view of  Boliek et al(US 20130121490 A1).

With regards to claim 2, Davis in view of Robinson do not exclusively but Boliek discloses, sending a second entity identifier that identifies the second entity to the first entity 

With regards to claim 3, 12, 17 Boliek further discloses, wherein: encrypting the message decryption key configured to decrypt the encrypted message with the key of the first entity ( FIG 3B 360 and associated text;) comprises encrypting the message decryption key configured to decrypt the encrypted message with the key of the first entity to which the message is to be disclosed upon occurrence of a plurality of conditions precedent, to form the encrypted message decryption key (FIG 3B 354, 356 and associated text; ); generating the condition identifier that identifies the condition precedent  (FIG 3B 356 and associated text; Note: from device id public key is retrieved when device id matched exact id )further comprises generating a plurality of condition identifiers, each condition identifier identifying a different condition precedent of the plurality of conditions precedent and each different condition precedent being confirmable by the second entity (FIG 3A 316 and associated text; SN, GUID, MAC could be added as condition and provider need to match for retrieving key); and sending the encrypted message, the double encrypted message decryption key, and the condition identifier to the first entity comprises sending the encrypted message (FIG 3A 320 and associated text; ), the double encrypted message decryption key, and the plurality of condition identifiers to the first entity (FIG 3B 354 device id consist of multiple factors such as MAC, GUID, SN etc). Motivation would be same as claim 2.

With regards to claim 4, 13, 18 Boliek further discloses, wherein the key of the first entity comprises a public cryptographic key of the first entity, and wherein the key of the second entity comprises a public cryptographic key of the second entity ( FIG 3A 308, 314 Note: although Boliek uses, first entity’s private key instead public key but in PKI public/private keys are complimentary to eachothers ), and wherein the message decryption key is a symmetric key and is a same key as the message encryption key (FIG 3a 306 and associated text;). Motivation would be same as claim 2.

Allowable Subject Matter
Claims 5-9, 14-15, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498